                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION


              TYRUS S.,
                             Plaintiff,                   CIVIL ACTION FILE NO.
                  v.                                      4:17-CV-0237-JFK
              COMMISSIONER, SOCIAL
              SECURITY ADMINISTRATION,
                             Defendant.


                                      FINAL OPINION AND ORDER

                   Plaintiff in the above-styled case brings this action pursuant to § 205(g) of the

             Social Security Act, 42 U.S.C. § 405(g), to obtain judicial review of the final decision

             of the Commissioner of the Social Security Administration which denied his disability

             application.   For the reasons set forth below, the court ORDERS that the

             Commissioner’s decision be REVERSED and that the case be REMANDED for

             further proceedings.

             I.    Procedural History

                   Plaintiff filed applications for supplemental security income in June 2010 and

             February 2012, alleging that he became disabled on June 29, 2010. [Record (“R.”) at

             103-13, 389, 766-74]. After numerous administrative and judicial proceedings,



AO 72A

(Rev.8/82)
             including denials, hearings, and remands, Plaintiff’s pending claims were consolidated

             and a final administrative hearing was held on January 9, 2015. [R. at 389, 408-40].

             The Administrative Law Judge (“ALJ”) issued a decision denying Plaintiff’s

             application on June 26, 2015. [R. at 389-400]. Plaintiff filed exceptions to the

             decision on August 24, 2015, but the Appeals Council found that the exceptions were

             not timely and subsequently denied a request for an extension of time to file a civil

             action. [R. at 366-70, 379-81]. Plaintiff filed his complaint in this court on October

             10, 2017, seeking judicial review of the Commissioner’s final decision. [Doc. 1]. The

             parties have consented to proceed before the undersigned Magistrate Judge.

             II.   Facts

                   The ALJ found that Plaintiff has schizophrenia, learning disorder, anxiety

             disorder, and cannabis dependence. [R. at 391]. Although these impairments are

             “severe” within the meaning of the Social Security regulations, the ALJ found that

             Plaintiff does not have an impairment or combination of impairments that meets or

             medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404,

             Subpart P, Appendix 1. [R. at 392-94]. Plaintiff has no past relevant work, but the

             ALJ found that there are jobs that exist in significant numbers in the national economy

             that Plaintiff can perform. [R. at 398-99]. As a result, the ALJ concluded that Plaintiff

                                                        2


AO 72A

(Rev.8/82)
             has not been under a disability since June 29, 2010, the date the application was filed.

             [R. at 399].

                   The decision of the ALJ [R. at 389-400] states the relevant facts of this case as

             modified herein as follows:

                   The claimant is able to take care of his personal hygiene and needs. He is able

             to prepare his own beverages and meals such as coffee, sandwiches, and other simple

             meals that could be prepared in a microwave oven. He keeps his room clean, washes

             dishes, cleans bathrooms, and completes his own laundry without prompting or

             assistance. (Testimony; Exhibit 16F at 7). He does not shop independently and

             currently does not drive because he let his driver’s license permit expire. The claimant

             spends his daytime hours watching television, listening to music, using the computer,

             or sleeping. (Exhibit 5F at 2, 3; Exhibit 5E). He helps his mother and grandmother

             with most household tasks.

                   The claimant is able to tolerate crowded and noisy places when on medication.

             He said that when he is non-compliant with medication, crowds and noise bother him.

             He has no close friends, and he is unable to be around most of his male friends because

             of a history of drug use and legal issues. However, the claimant enjoys spending time

             with female friends and family members. (Testimony; Exhibit 16F at 7). He

                                                        3


AO 72A

(Rev.8/82)
             occasionally attends church service. He thinks that male friends are jealous of him.

             When he is not taking his medication, he thinks that others can see his thoughts and

             psychological state. The claimant’s mother reported that his self-isolation includes

             staying in his bedroom “moping” all day; however, she reported that these symptoms

             improve with medication. (Exhibit 5F at 2-3).

                   The claimant was admitted for inpatient treatment due to schizophrenia

             symptoms in November 2009 and May 2010 when he stopped psychotropic

             medications without a doctor’s approval and was using illicit drugs. The claimant

             admitted to using cocaine four days prior to the May 2010 exacerbation, but urinary

             drug screens were inconclusive. (Exhibit 2F at 16). In April 2013, he received

             inpatient treatment after decompensating while using illicit drugs. (Exhibits 18F and

             19F). The claimant’s condition was stable at discharge with diagnoses of paranoid

             schizophrenia, cannabis abuse, and ruled out drug-induced psychosis. (Exhibit 3F at

             2-5; Exhibit 19F). He has never received and has refused specific treatment to address

             his substance abuse. (Exhibit 22F).

                   The claimant indicated that he last drank alcohol in 2010 and last used illicit

             drugs in 2009. In the past, he held a few part-time jobs as a restaurant cook and

             warehouse stocker. The claimant stated that he could dress and bathe himself and

                                                       4


AO 72A

(Rev.8/82)
             microwave food. He is able to vacuum the house and help his grandmother with other

             household chores. He is able to watch television, read newspapers, use the computer,

             and engage in conversation with family members and relatives. He is interested in

             local professional sport teams such as the Falcons and the Braves, and he likes to

             watch televised games. He attends doctor’s visits, dines at restaurants, goes to stores

             and movie theaters, visits family at events, and hosts people when they visit him. The

             claimant contends that he has panic attacks about three to four times per week that last

             for 30 minutes to one hour. He also claims auditory hallucinations. However, he

             indicated that his medication helps with those symptoms. The claimant takes his

             medication in the morning, around 9:00 a.m., and does not hear voices until the end of

             the day. He indicated that there are times when he cannot afford his medication which

             costs about $58.00 per month.

                   Treatment records from Peachford Behavioral Hospital show that the claimant

             received inpatient mental health treatment in November 2009. The claimant was

             paranoid, agitated, and anxious, but he admitted using methamphetamine and

             marijuana prior to developing symptoms. The claimant’s symptoms improved, and he

             was discharged in stable condition with recommendations for Seroquel, Risperdal, and

             Vistaril. (Exhibit B1F).

                                                        5


AO 72A

(Rev.8/82)
                   Progress notes from Asha Pandya, M.D., the claimant’s treating psychiatrist at

             Cobb Behavioral Health, show good response and symptom control while following

             the prescribed medication treatment, including Seroquel, Invega, and Vistaril from

             2010 through 2013. Further records show that the claimant’s condition remains stable

             even despite non-compliance issues, including not taking medicines consistently and

             using illicit drugs. (Exhibits 11F, 15F, 17F, 20F, 21F, and 23F).

                   Additional records from Highland Rivers Mental Health show no significant

             medication adjustments during the April 2013 inpatient treatment when the claimant

             decompensated after using illicit drugs. (Exhibits 18F and 19F). Subsequent records

             from November 2013 show that the claimant admitted to using cocaine several months

             prior but that he refused further treatment to address his ongoing substance abuse.

             (Exhibit 22F at 6).

                   A psychological consultative evaluation completed in August 2012 by Thomas

             Earles, Ph.D., shows that Invega, Celexa, and Seroquel control 90% of the claimant’s

             psychological symptoms. The claimant admitted missing medication about six times

             per year and, when this happens, that he notices rapid onset of psychological

             symptoms. The claimant’s mother reported that she sees a huge difference in the

             claimant’s behavior when he is on medication. (Exhibit 16F).

                                                      6


AO 72A

(Rev.8/82)
                    In December 2012, the claimant reported that he is able to ignore voices and he

             was discharged with a global assessment of functioning of 60. (Exhibits 17F, 19F).

             He also stated in June 2013, “When I am on my medication, I can ignore [voices].”

             (Exhibit 20F). In 2013, the claimant was hospitalized when he ran out of medications

             and was using illicit drugs, but the records note that he was “back on medication and

             feeling fine.” (Exhibit 21F).

                    Additional facts will be set forth as necessary during discussion of Plaintiff’s

             arguments.

             III.   Standard of Review

                    An individual is considered to be disabled if he is unable to “engage in any

             substantial gainful activity by reason of any medically determinable physical or mental

             impairment which can be expected to result in death or which has lasted or can be

             expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C. §

             423(d)(1)(A).    The impairment or impairments must result from anatomical,

             psychological, or physiological abnormalities which are demonstrable by medically

             acceptable clinical and laboratory diagnostic techniques and must be of such severity

             that the claimant is not only unable to do his previous work but cannot, considering




                                                        7


AO 72A

(Rev.8/82)
             age, education, and work experience, engage in any other kind of substantial gainful

             work which exists in the national economy. See 42 U.S.C. §§ 423(d)(2) and (3).

                   “We review the Commissioner’s decision to determine if it is supported by

             substantial evidence and based upon proper legal standards.” Lewis v. Callahan, 125

             F.3d 1436, 1439 (11th Cir. 1997). “Substantial evidence is more than a scintilla and is

             such relevant evidence as a reasonable person would accept as adequate to support a

             conclusion.”    Id. at 1440.     “Even if the evidence preponderates against the

             [Commissioner’s] factual findings, we must affirm if the decision reached is supported

             by substantial evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

             “‘We may not decide the facts anew, reweigh the evidence, or substitute our judgment

             for that of the [Commissioner].’” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

             Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

                   “The burden is primarily on the claimant to prove that he is disabled, and

             therefore entitled to receive Social Security disability benefits.” Doughty v. Apfel, 245

             F.3d 1274, 1278 (11th Cir. 2001) (citing 20 C.F.R. § 404.1512(a)). Under the

             regulations as promulgated by the Commissioner, a five step sequential procedure is

             followed in order to determine whether a claimant has met the burden of proving his

             disability. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§ 404.1520, 416.920. At step

                                                        8


AO 72A

(Rev.8/82)
             one, the claimant must prove that he has not engaged in substantial gainful activity.

             See id. The claimant must establish at step two that he is suffering from a severe

             impairment or combination of impairments. See id. At step three, the Commissioner

             will determine if the claimant has shown that his impairment or combination of

             impairments meets or medically equals the criteria of an impairment listed in 20 C.F.R.

             Part 404, Subpart P, Appendix 1. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§

             404.1520, 416.920. If the claimant is able to make this showing, he will be considered

             disabled without consideration of age, education, and work experience. See id. “If the

             claimant cannot prove the existence of a listed impairment, he must prove at step four

             that his impairment prevents him from performing his past relevant work.” Doughty,

             245 F.3d at 1278. “At the fifth step, the regulations direct the Commissioner to

             consider the claimant’s residual functional capacity, age, education, and past work

             experience to determine whether the claimant can perform other work besides his past

             relevant work.” Id. If, at any step in the sequence, a claimant can be found disabled

             or not disabled, the sequential evaluation ceases and further inquiry ends. See 20

             C.F.R. §§ 404.1520(a), 416.920(a).

             IV.   Findings of the ALJ

                   The ALJ made the following findings of fact and conclusions of law:

                                                       9


AO 72A

(Rev.8/82)
             1.   The claimant has not engaged in substantial gainful activity since June 29, 2010,
                  the application date. (20 C.F.R. § 416.971, et seq.).

             2.   The claimant has the following severe impairments: schizophrenia, learning
                  disorder, anxiety disorder, and cannabis dependence. (20 C.F.R. § 416.920(c)).

             3.   The claimant does not have an impairment or combination of impairments that
                  meets or medically equals the severity of one of the listed impairments in 20
                  C.F.R. Part 404, Subpart P, Appendix 1. (20 C.F.R. §§ 416.920(d), 416.925,
                  and 416.926).

             4.   The claimant has the residual functional capacity to perform a full range of work
                  at all exertional levels but with the following non-exertional limitations. The
                  claimant is able to perform simple, routine, repetitive tasks, can concentrate and
                  persist for two-hour segments, and is able to handle occasional changes in work
                  setting and occasional interaction with co-workers and the public. The claimant
                  is unable to meet fast-paced, high production demands.

             5.   The claimant has no past relevant work. (20 C.F.R. § 416.965).

             6.   The claimant was born on November 14, 1990, and was 19 years old, which is
                  defined as a younger individual age 18-49, on the date the application was filed.
                  (20 C.F.R. § 416.963).

             7.   The claimant has a limited education and is able to communicate in English. (20
                  C.F.R. § 416.964).

             8.   Transferability of job skills is not an issue because the claimant does not have
                  past relevant work. (20 C.F.R. § 416.968).

             9.   Considering the claimant’s age, education, work experience, and residual
                  functional capacity, there are jobs that exist in significant numbers in the
                  national economy that the claimant can perform. (20 C.F.R. §§ 416.969 and
                  416.969(a)).



                                                      10


AO 72A

(Rev.8/82)
             10.   The claimant has not been under a disability, as defined in the Social Security
                   Act, since June 29, 2010, the date the application was filed. (20 C.F.R. §
                   416.920(g)).

             [R. at 391-99].

             V.    Discussion

                   Plaintiff argues that the ALJ’s decision denying his disability applications

             should be reversed. [Doc. 33]. Plaintiff’s primary argument is that the ALJ committed

             reversible error when he evaluated the opinion from Dr. Asha Pandya, Plaintiff’s long-

             time treating psychiatrist. [Id. at 7-21]. According to Plaintiff, the ALJ also erred

             because his finding at step five of the sequential evaluation is not supported by

             substantial evidence. [Id. at 21]. Finally, Plaintiff contends that the ALJ did not

             properly consider the opinion from Dr. Thomas Earles, a consulting psychologist. [Id.

             at 22-24]. For the reasons discussed infra, the court finds that the decision of the ALJ

             was not supported by substantial evidence and was the result of a failure to apply the

             proper legal standards.

                    The record reveals that Plaintiff saw Dr. Pandya for treatment on a regular and

             frequent basis for many years beginning in 2010. [R. at 286-89, 296-300, 305-07, 874-

             79, 895-906, 910-15, 1095, 1098]. In December 2010, Dr. Pandya completed a

             “Mental Impairment Questionnaire,” in which she stated that Plaintiff has normal

                                                       11


AO 72A

(Rev.8/82)
             orientation, normal thought processes, normal thought content, and normal flow of

             mental activity.     [R. at 305].    Dr. Pandya also found that Plaintiff has no

             suicidal/homicidal ideation and normal ability to understand, remember, and carry out

             simple instructions. [R. at 306]. In addition, the treating psychiatrist found that

             Plaintiff has: psychotic signs or symptoms in the form of auditory hallucinations;

             abnormal affect and mood (blunted affect); abnormal ability to get along with the

             public, supervisors, and co-workers; abnormal ability to deal with changes in the work

             setting; and paranoid delusions. [R. at 305-07]. Finally, Dr. Pandya opined that

             Plaintiff has low stress tolerance and is not stable even when on medications. [R. at

             307].

                     Because the determination about whether a claimant has met the statutory

             definition of disability is reserved to the Commissioner, a medical source’s opinion

             that a claimant is disabled is not controlling. See 20 C.F.R. §§ 404.1527(d),

             416.927(d). However, the relevant regulations promulgated by the Administration

             state in pertinent part:

                     (2)   Generally, we give more weight to opinions from your treating
                           sources, since these sources are likely to be the medical
                           professionals most able to provide a detailed, longitudinal picture
                           of your medical impairment(s) and may bring a unique perspective
                           to the medical evidence that cannot be obtained from the objective

                                                       12


AO 72A

(Rev.8/82)
                          medical findings alone or from reports of individual
                          examinations. . . .
                               (i)    Generally, the longer a treating source has treated
                                      you . . . the more weight we will give to the source’s
                                      medical opinion. . . .

             20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). A treating source’s opinion will be given

             controlling weight if it is “well-supported by medically acceptable clinical and

             laboratory diagnostic techniques and is not inconsistent with the other substantial

             evidence” in the record. Id. If the treating source’s opinion is not given controlling

             weight, then the Commissioner is required to apply the following six factors in

             determining the weight to give the opinion: (1) length of the treatment relationship and

             the frequency of examination; (2) nature and extent of the treatment relationship; (3)

             supportability; (4) consistency; (5) specialization; and (6) any other relevant factors.

             See 20 C.F.R. §§ 404.1527(c), 416.927(c).

                   The Eleventh Circuit has consistently held that opinions of treating physicians

             must be accorded substantial or considerable weight by the Commissioner unless good

             cause exists to discredit these opinions. See Lewis, 125 F.3d at 1440; Lamb v. Bowen,

             847 F.2d 698, 703 (11th Cir. 1988); Walker v. Bowen, 826 F.2d 996, 1000 (11th Cir.

             1987); MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986); Broughton v.

             Heckler, 776 F.2d 960, 961 (11th Cir. 1985). “Good cause exists ‘when the: (1)

                                                       13


AO 72A

(Rev.8/82)
             treating physician’s opinion was not bolstered by the evidence; (2) evidence supported

             a contrary finding; or (3) treating physician’s opinion was conclusory or inconsistent

             with the doctor’s own medical records.’” Winschel v. Comm’r of Soc. Sec., 631 F.3d

             1176, 1179 (11th Cir. 2011) (quoting Phillips, 357 F.3d at 1241). An ALJ may

             disregard a treating physician’s opinion with good cause, but his reasons for doing so

             must be clearly articulated in his decision. Id.

                   In the present case, the court finds that the ALJ has failed to show that there was

             good cause to reject the opinions of treating psychiatrist Dr. Pandya. The ALJ did not

             clearly articulate his reasons for giving little weight to Dr. Pandya’s opinions. Instead,

             the ALJ’s discussion of the evidence and his proffered reasons for disregarding the

             treating psychiatrist’s opinions are confusing and contradictory, and the court is unable

             to follow the ALJ’s line of thought.

                   The ALJ wrote that he “gives great weight to reports and opinions from Dr.

             Pandya showing no significant exertional limitations and only abnormal ability getting

             along with others.” [R. at 396]. Because the ALJ did not provide a citation, the

             undersigned searched for “reports and opinions” which contained the limitations

             described by the ALJ. The court was not able to locate any reports and opinions from

             Dr. Pandya regarding Plaintiff’s exertional limitations, and finding such evidence

                                                        14


AO 72A

(Rev.8/82)
             would not be expected because Dr. Pandya is a psychiatrist. With regard to a statement

             from Dr. Pandya opining that Plaintiff has “only abnormal ability getting along with

             others,” the parties have pointed to the “Mental Impairment Questionnaire” completed

             by the treating psychiatrist in December 2010 which is labeled “Exhibit 7F.” [R. at

             305-07]. Consistent with the ALJ’s statement, Dr. Pandya opined in Exhibit 7F that

             Plaintiff has an abnormal ability, but not a markedly abnormal ability, to “get along

             with the public, with supervisors and with co-workers.” [R. at 307]. Despite

             Plaintiff’s difficulties in getting along with others, as the ALJ pointed out, Dr.

             Pandya’s opinion was that Plaintiff’s “limitation was not at a level as to warrant a total

             inability relating to co-workers, supervisors, or the public in the social skills category.”

             [R. at 396]. As discussed supra, the December 2010 Mental Impairment Questionnaire

             (Exhibit 7F) also reveals that Dr. Pandya opined that Plaintiff has “low stress

             tolerance” and an abnormal ability to deal with changes in the work setting. [R. at

             307]. Consistent with Exhibit 7F, the ALJ wrote that he adopted Dr. Pandya’s opinion

             into his RFC assessment, which limits Plaintiff to “occasional handling of changes in

             work settings, occasional interaction with co-workers and the public, and avoidance

             of fast-paced, high production work environments.” [R. at 394, 396]. The ALJ’s




                                                         15


AO 72A

(Rev.8/82)
             discussion of his RFC assessment confirms that he gave “great weight” to Exhibit 7F

             from Dr. Pandya. [R. at 306-07, 394, 396-97].

                   In the next paragraph of the ALJ’s decision, he wrote that he “gives less weight

             to Dr. Pandya’s reports showing that difficulties relating with others would prevent the

             claimant from ‘holding a meaningful job.’” [R. at 397]. The ALJ cited to Exhibits 26F

             and 27F which consist of two identical letters “to whom it may concern” from Dr.

             Pandya. [R. at 1095, 1098]. The opinion letters are undated, but, as the Commissioner

             notes, it appears that they were faxed to the Social Security Administration on January

             9, 2015. [Doc. 36 at 7 n.5; R. at 1095, 1098]. In the identical letters, Dr. Pandya

             wrote, inter alia:

                   [Plaintiff] has been under my care since 2010. He has history of
                   Schizophrenia Paranoid type. He has been compliant with his treatment.
                   In spite of medications he continues to have great difficulty being around
                   people and trusting others because of his chronic paranoia. Because of
                   that in my opinion he is not able to hold a meaningful job.

             [R. at 1095, 1098]. The ALJ wrote that one of the reasons that he gave “less weight”

             to Dr. Pandya’s letters is that they are “a generalized assessment.” [R. at 397]. The

             ALJ also wrote that Plaintiff “dines at restaurants, goes to movies and attends family

             social functions which shows he does relate with other persons.” [Id.]. The ALJ made

             a similar statement a few sentences later when he wrote that Plaintiff “stated that he

                                                       16


AO 72A

(Rev.8/82)
             is able to go to the stores, to the movies, to church, and to restaurants, which normally

             have large crowds.” [Id.].

                   The confusing part of the ALJ’s evaluation of Dr. Pandya’s opinions is that in

             the same paragraph of the ALJ’s decision where he discussed the psychiatrist’s January

             2015 letters, the ALJ wrote that he “gives little weight to Dr. Pandya’s medical source

             statement at Exhibit 7F [the December 2010 Mental Impairment Questionnaire]

             because it is not consistent with medical records showing [Plaintiff’s] condition is well

             controlled when taking medications.” [R. at 305-07, 397]. Although the ALJ wrote

             that he gave “little weight” to Dr. Pandya’s “statement” at Exhibit 7F, the undersigned

             initially thought that the ALJ was referring to Dr. Pandya’s January 2015 opinion letter

             at Exhibit 27F and that he simply mistyped “7F” because the context of the paragraph

             reveals that the ALJ was primarily discussing Exhibits 26F and 27F. [R. at 397]. But

             immediately following the ALJ’s sentence about giving “little weight to Dr. Pandya’s

             medical source statement at Exhibit 7F,” the ALJ wrote that “Dr. Pandya’s statement

             makes only ‘abnormal’ and not ‘marked’ findings.” [R. at 397]. Exhibit 7F includes

             a number of findings from Dr. Pandya that she labels as “abnormal” and not “markedly

             abnormal,” while Exhibit 27F does not say anything about “abnormal” findings. [R.

             at 305-07, 1098]. In light of these facts, it is apparent that the ALJ did not make a

                                                        17


AO 72A

(Rev.8/82)
             misstatement when he wrote that he gave “little weight to Dr. Pandya’s medical source

             statement at Exhibit 7F.” [R. at 397].

                   The ALJ, however, made a conflicting statement in another part of his decision.

             As previously noted, the ALJ stated that he gave “great weight” to Dr. Pandya’s

             opinion at Exhibit 7F. [R. at 396]. Dr. Pandya stated in Exhibit 7F that Plaintiff has

             abnormal affect and mood (blunted affect), psychotic signs or symptoms in the form

             of auditory hallucinations, abnormal ability to get along with others, abnormal ability

             to deal with work changes, paranoid delusions, and low stress tolerance. [R. at 305-

             07]. Dr. Pandya also wrote in Exhibit 7F that Plaintiff is not stable even when on

             medications. [R. at 307]. The Commissioner writes that “the ALJ properly explained

             that he granted Dr. Pandya’s December 2010 opinion great weight because it was

             consistent with Plaintiff’s medical records.” [Doc. 36 at 7]. While the Commissioner

             is correct that the ALJ gave “great weight” to the psychiatrist’s December 2010

             opinion (Exhibit 7F), the ALJ also stated that he gave “little weight to Dr. Pandya’s

             medical source statement at Exhibit 7F.” [R. at 396-97].

                   The ALJ has given confusing and contradictory statements about the amount of

             weight given to the treating psychiatrist’s opinions, and the court is unable to

             understand the ALJ’s reasoning. As discussed supra, the Eleventh Circuit has held

                                                       18


AO 72A

(Rev.8/82)
             that opinions of treating physicians must be given substantial or considerable weight

             unless there is good cause to discredit these opinions. See Lewis, 125 F.3d at 1440.

             The medical opinions from long-time treating specialists like Dr. Pandya are especially

             significant. See 20 C.F.R. §§ 404.1527(c), 416.927(c). In light of these facts, the

             undersigned finds that the ALJ failed to establish good cause for disregarding Dr.

             Pandya’s opinions and that the lack of clarity and contradictory findings in the ALJ’s

             decision do not amount to mere harmless error.

                   The court also notes that some of the ALJ’s proffered reasons for disregarding

             Dr. Pandya’s opinions are not supported by the record. Dr. Pandya found in the

             December 2010 Mental Impairment Questionnaire (Exhibit 7F) that Plaintiff was not

             stable even while taking medications. [R. at 307]. The ALJ wrote in his decision that

             it was reasonable to infer that Plaintiff was not stable due to his “poor compliance with

             the recommended medication treatment and even occasional illicit drug abuse (several

             times per month).” [R. at 396]. However, Dr. Pandya explained in her January 2015

             opinion letter that Plaintiff “has been compliant with his treatment” and that “in spite

             of medications he continues to have great difficulty being around people and trusting




                                                        19


AO 72A

(Rev.8/82)
             others because of his chronic paranoia.” [R. at 1095].1 The ALJ also wrote in his

             decision that Plaintiff reported no longer using cocaine and methamphetamine. [R. at

             399]. In addition, the ALJ found that Plaintiff’s occasional “marijuana use has only

             a slight or little effect in the claimant’s ability to perform competitive work activity at

             the medium, unskilled level.” [R. at 399-400]. These facts are not consistent with the

             ALJ’s assertion that it was reasonable to infer that Plaintiff was not stable due to his

             poor compliance and illicit drug abuse. [R. at 396].

                   In sum, the undersigned finds that the ALJ has failed “to provide the reviewing

             court with sufficient basis for a determination that proper legal principles have been

             followed.” Martin, 894 F.2d at 1529. Many of the ALJ’s reasons for rejecting Dr.

             Pandya’s opinions are not clearly articulated and are not supported by the record.

             Moreover, the ALJ’s discussion of the treating psychiatrist’s opinions contains

             contradictions and is extremely confusing. The ALJ wrote that he gave both “great

             weight” and “little weight” to Dr. Pandya’s December 2010 Mental Impairment

             Questionnaire (Exhibit 7F). The ALJ did not have good cause to reject the treating

             psychiatrist’s opinion, and the ALJ’s decision is not supported by substantial evidence.

                   1
                    Plaintiff also points to record evidence indicating that Plaintiff’s lack of
             compliance was not as frequent as the ALJ described it. [R. at 218, 875, 892, 947,
             1199, 1211, 1311; Doc. 33 at 18].

                                                         20


AO 72A

(Rev.8/82)
             Accordingly, the undersigned concludes that the ALJ’s decision should be reversed

             and that the case should be remanded.

                   Because the ALJ’s evaluation of the opinions from Dr. Pandya could affect the

             ALJ’s assessment of other issues, the court finds it unnecessary to address Plaintiff’s

             remaining arguments. See Demenech v. Secretary of the Dep’t of Health and Human

             Services, 913 F.2d 882, 884 (11th Cir. 1990) (per curiam) (concluding that most of

             plaintiff’s arguments did not need to be addressed because remand was warranted on

             a significant issue); Jackson v. Bowen, 801 F.2d 1291, 1294 n.2 (11th Cir. 1986) (per

             curiam) (finding that it was unnecessary to address most of the issues raised by the

             plaintiff because they were likely to be reconsidered on remand); Bradley-Bell v.

             Berryhill, 2019 WL 2480064, at *5 (M.D. Fla. June 13, 2019) (“In light of the above

             findings, the court need not address Ms. Bradley-Bell’s remaining claim of error.”);

             Shaffer v. Comm’r of Social Security, 2015 WL 5604768, at *2 (M.D. Fla. September

             23, 2015) (“Because remand is required on the first issue in this case, it is unnecessary

             to review Plaintiff’s second argument.”); Walker v. Astrue, 2013 WL 5354213, at *19

             n.22 (N.D. Ga. September 24, 2013) (“Because it is recommended that this case be

             remanded for further proceedings that could impact the ALJ’s assessment of claimant

             and Shaw’s credibility, her RFC, and her ability to perform other work in the national

                                                        21


AO 72A

(Rev.8/82)
             economy, the Court need not address the remaining issues raised by the claimant.”);

             Hall v. Astrue, 2012 WL 2499177, at *4 n.8 (N.D. Ala. June 22, 2012) (“Because

             remand is warranted on these grounds, the court need not consider claimant’s other

             arguments.”). Nevertheless, the court notes that all of the evidence that has been

             submitted during the administrative process should be considered upon remand. See

             20 C.F.R. § 404.900(b) (stating that with certain limitations, the Social Security

             Administration “will consider at each step of the review process any information you

             present as well as all the information in our records”).

             VI.    Conclusion

                    Based on the forgoing reasons and cited authority, the court finds that the

             decision of the ALJ was not supported by substantial evidence and was the result of

             a failure to apply the proper legal standards. It is, therefore, ORDERED that the

             Commissioner’s decision be REVERSED and that this action be REMANDED

             pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings in accordance

             with the above discussion. The Clerk is DIRECTED to enter judgment in favor of

             Plaintiff.

                    IT IS FURTHER ORDERED that, in the event past due benefits are awarded

             to Plaintiff upon remand, Plaintiff’s attorney may file a motion for approval of

                                                       22


AO 72A

(Rev.8/82)
             attorney’s fees under 42 U.S.C. §§ 406(b) and 1383(d)(2) no later than thirty days after

             the date of the Social Security letter sent to Plaintiff’s counsel of record at the

             conclusion of the Agency’s past-due benefit calculation stating the amount withheld

             for attorney’s fees. Defendant’s response, if any, shall be filed no later than thirty days

             after Plaintiff’s attorney serves the motion on Defendant. Plaintiff shall file any reply

             within ten days of service of Defendant’s response.

                   SO ORDERED, this 5th day of August, 2019.




                                                         23


AO 72A

(Rev.8/82)
